DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 01/26/2022 has been entered. Claim 53 was added new and claims 1-32 and 51 were cancelled. Claims 33-50 and 52-53 remain pending in the application. 
Allowable Subject Matter
Claims 33-50 and 52-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 33 contains allowable subject matter wherein the impingement cavity has a height oriented in a same direction as the first dimension and a width oriented in the same direction as the second dimension, wherein the width is greater than height.
In the closest prior art, Johns (U.S. Pre-Grant Publication No. 2010/0008759) discloses a component for a turbine engine, which generates a hot gas flow, and provides a cooling fluid flow, comprising: a wall separating the hot gas flow from the cooling fluid flow and having a heated surface along which the hot gas flows and a cooled surface facing the cooling fluid flow (see annotated figure 2a below); and at least one cooling hole (202, 204, 206, 208, 210, collectively; figure 2a) comprising at least one inlet at the cooled surface (see annotated figure 2a below) and at least one outlet (218) at the heated surface (as shown; figure 2a), at least one connecting passage (202, 204, 206, 208, 210, collectively; figure 2a) extending between the at least one inlet and the at least one outlet (as shown; figure 2a), with an impingement cavity (204) formed in the at least one connecting passage (as shown; figure 2a), the at least one connecting passage including a first portion upstream of the impingement cavity (see annotated figure 2a below) and a second portion (208, 210, 214, 218, collectively) downstream of the impingement cavity, the second portion having an inverse diffusing section (208, 210, 214, 218, collectively) with a converging section (208) having a cross-sectional area defining a first dimension and a second dimension perpendicular (in the direction toward second centerline; see annotated figure 2a below) to the first dimension, the second dimension decreasing toward the at least one outlet (as shown; figure 2a).


    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale

However, Johns does not teach the allowable subject matter wherein the impingement cavity has a height oriented in a same direction as the first dimension and a width oriented in the same direction as the second dimension, wherein the width is greater than height. No prior art of record sufficiently teaches the allowable subject matter and therefore it would not be obvious to one of ordinary skill in the art to modify the prior art of record to create the claimed invention.

Claims 34-47 are also allowed by virtue of their dependency on claim 33.
Claim 48 also contains the same allowable subject matter of claim 33 and is also allowed.
Claims 49-50 and 52-53 are also allowed by virtue of their dependency on claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745